DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 15-20 are objected to because of the following informalities:  
In claim 15, line 2, substitute “Forming” with --forming-- before “a first conductive feature.”
In claim 16, line 3, add --first-- before “ILD layer.”
In claim 18, line 2, add --first-- before “ILD layer.”
In claim 19, line 3, add --first-- before “ILD layer.”
In claims 17 and 20  variously depend from claim 15 or 16, so they are objected for the same reasons.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9, 10, 12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakata et al. (US Pub. 2014/0284802; hereinafter “Sakata”).
Sakata discloses [Re claim 9] a semiconductor structure, comprising: a first conductive feature 17 (left metal interconnect) and a second conductive feature 17 (right metal interconnect) (page 1, paragraph 25) disposed in an interlayer dielectric (ILD) layer (12, 13) (page 1, paragraph 21; see fig. 10); a first graphene layer 19 (left graphene layer) (pages 1-2, paragraph 27) disposed over the first conductive feature 17 (see fig. 10); a second graphene layer 19 (right graphene layer) disposed over a portion of the second conductive feature 17 (see fig. 10); an etch-stop layer (ESL) 21 (page 1, paragraph 21; page 2, paragraph 28; insulating layers, such as silicon oxide and silicon nitride, can be an etch-stop layer as described in the specification of the present application, paragraph 23) horizontally interposed between the first graphene layer 19 and the second graphene layer 19 (see fig. 10), wherein a side surface of the first or the second graphene layer 19 directly contacts a side surface of the ESL 21 (see fig. 10); and a third conductive feature 29 (right metal interconnect) (page 2, paragraph 30) electrically coupled to the second conductive feature 17 (page 2, paragraph 30; see fig. 10), wherein a first side surface (left side surface) of the third conductive feature 29 is separated from the first graphene layer 19 by a portion of the ESL 21 (see fig. 10).
Sakata discloses [Re claim 10] wherein the first side surface (left side surface) of the third conductive feature 29 is defined by the ESL 21 (see fig. 10).
Sakata discloses [Re claim 12] wherein the ESL 21 is a first ESL 21, the semiconductor structure further comprising a second ESL 22 (page 1, paragraph 21; page 2, paragraph 28; insulating layers, such as silicon oxide and silicon nitride, can be an etch-stop layer as described in the specification of the present application, paragraph 23) disposed over the first graphene layer 19 (left graphene layer), the second graphene layer 19 (right graphene layer), and the first ESL 21 (see fig. 10), and wherein a bottom portion of the third conductive feature 29 is at least partially surrounded by the second ESL 22 (see fig. 10).
Sakata discloses [Re claim 14] wherein at least a portion of the second graphene layer 19 (right graphene layer) is disposed between the second conductive feature 17 (right metal interconnect) and the third conductive feature 29 (right metal interconnect) (see fig. 10).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sakata.
Sakata discloses [Re claim 1] a semiconductor structure, comprising: a first conductive feature 17 (left metal interconnect) (page 1, paragraph 25) disposed in a first dielectric layer 12 (page 1, paragraph 21) (see fig. 10); a second conductive feature 17 (right metal interconnect) (page 1, paragraph 25) disposed in the first dielectric layer 12 (see fig. 10) and adjacent to the first conductive feature 17 (see fig. 10); a graphene layer 19 (pages 1-2, paragraph 27) disposed over the first and the second conductive features 17 (see fig. 10); and a second dielectric layer 13 (page 1, paragraph 21) disposed over the first dielectric layer 12 (see fig. 10)
First embodiment of Sakata fails to disclose explicitly wherein sidewalls of the second dielectric layer are defined by the graphene layer.
However, second embodiment of Sakata discloses wherein sidewalls of the second dielectric layer 13 are defined by the graphene layer 19 (page 3, paragraph 42; see fig. 12).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a dielectric layer with sidewalls defined by a graphene layer, as taught by an embodiment of Sakata, in order to easily grow a good quality of graphene from corner (edge) of a trench which is a starting point (Sakata; page 3, paragraph 41).
Sakata discloses [Re claim 2] further comprising a metal capping layer 18 (catalyst layer 18 serves as a cap metal layer; page 1, paragraph 26) disposed between the graphene layer 19 and each of the first and the second conductive features 17 (see fig. 10).
Sakata discloses [Re claim 3] further comprising a metal capping layer (contact metal; page 2, paragraph 35; a contact metal can serve as a cap metal layer) disposed over the graphene layer 19 (the contact metal is formed on the graphene interconnect 19; page 2, paragraph 35).
Sakata discloses [Re claim 4] further comprising a via (a portion of metal interconnect 29 formed in a via hole 25; page 2, paragraphs 28-30) electrically coupled to the first conductive feature 17 (left metal interconnect) (see fig. 10).
Sakata discloses [Re claim 5] further comprising a third dielectric layer 21 (page 2, paragraph 28) over the first conductive feature 17 (left metal interconnect), the second conductive feature 17 (right metal interconnect), and the second dielectric layer 13, wherein the via (the portion of metal interconnect 29 formed in a via hole 25) penetrates the third dielectric layer 21 (see fig. 10).
Sakata discloses [Re claim 7] further comprising a fourth dielectric layer 22 (page 2, paragraph 28), wherein the via (the portion of metal interconnect 29 formed in a via hole 25) is disposed in the fourth dielectric layer 22 (see fig. 10).
Sakata discloses [Re claim 8] wherein at least a portion of the graphene layer 19 interposes between the via (the portion of metal interconnect 29 formed in a via hole 25) and the one of the first and the second conductive features 17 (see figs. 10 and 12).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 11,081,447 (hereinafter “Pat-447”) in view of Sakata.
Pat-447 discloses [Re claim 1] a semiconductor structure, comprising: a first conductive feature disposed in a first dielectric layer (see claim 10); a second conductive feature disposed in the first dielectric layer and adjacent to the first conductive feature (see claim 10); a graphene layer disposed over the first and the second conductive features (see claim 10); and a second dielectric layer disposed over the first dielectric layer (see claim 10).
Pat-477 fail to disclose explicitly wherein sidewalls of the second dielectric layer are defined by the graphene layer.
However, Sakata discloses wherein sidewalls of the second dielectric layer 13 are defined by the graphene layer 19 (page 3, paragraph 42; see fig. 12).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a dielectric layer with sidewalls defined by a graphene layer, as taught by Sakata, in order to easily grow a good quality of graphene from corner (edge) of a trench which is a starting point (Sakata; page 3, paragraph 41).

Allowable Subject Matter
Claims 6, 11 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 6 recites a sidewall of the via is separated from the second dielectric layer by a portion of the graphene layer.   
Claim 11 recites a second side surface of the third conductive feature is defined by the second graphene layer.
Claim 13 recites a top surface of the ESL protrudes from a top surface of the first graphene layer and the second graphene layer.
These features in combination with the other elements of the base claim are neither disclosed nor suggested by the prior art of record.
Claims  15-20 will be allowed after overcoming the objection as shown above.
The following is an examiner’s statement of reasons for allowance: 
Claim 15 recites selectively forming an etch-stop layer (ESL) over the top surface of the ILD layer, wherein the top surfaces of the first and the second conductive features are free of the ESL.
These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
Claims 16-20 depend from claim 15, so they will be allowed for the same reason.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUNG LEE whose telephone number is (571)272-5977. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on (571)272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEUNG LEE/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        October 8, 2022